Title: To James Madison from James Spratt, 27 August 1816
From: Spratt, James
To: Madison, James



Respected Sir,
Washington City Augt: 27th. 1816

Please to allow me the privilage to beseech your clemency in my present unfortunate situation.  On the first day of June 1812, I arrived in New york, from Ireland.  On the 8th: of Augt: following I enlisted under capt. Crane on that Station, as a Sargeant & took the oath prscribed by law to Serve five Years Accordingly I Recd. no bounty.  When three or four days in the Service I took sick & obtained permission to go to my boarding House untill I felt fit for Duty.  When Recovered from my Illniss I did not return to Capt. Cranes Quarters but Shipped in the flotilla service on the N. York Station, as pursers Steward, where I served to the Return of peace Much to the satisfaction of the Purser, & the officers on board.  On the fifth of last Month I was in D. Parker Esqr:’s office where the Lieut: who enlisted me happened to be.  He Recognised my Countenance & Reported me to the General as a Deserter from him.  After expostulating with him on the subject he Imposed on me as a Punishment to Enlist four Men in my place.  Since that period I have been as active as possible & cannot get a Man to Enlist, for such as are inclined that way, they to the Garrisons & take on before I can see them.  Since this Unluckey circumstance took place I have been Maried to a Lady of unspeakable Merit, & Liberal circumstances.  She has Discovered the difficulties which I have met with, which causes to grieve & Lament Incessantly, particularly as the General Threatens to order me to Fort Washington & serve as a Marine.  Most Humane Sir, Among the innumerable Acts of Gratitude & Indulgence’s which has been witnessed in the course of Your Administration, I most Humbly beseech that mine may be registered as a further token of your unparalelled Equity.  Should my services be Required in the ivent of Another War, with Great Britan, or any other Despotic Nation, I would consider Three Months Duty, more Essential & of more real value than five Years Services whilst the Country Remains in her present blessed & Desirable Situation, but I would Expect as a citizen & from my Standing in life to be Honoured with a Station whereby I could more Conspicuously Signalise my Zeal & love for Freedom in the field of Battle than by Standing in the ranks as a private, as I am an Irishman Whose very heart Strings Vibrates with an ardent & Undisembled Wish for Liberty & such other (admirable) Political Institutions as are Exercised under your Immediate Circumspection & Controul.  My Supplication Extends to afull Emancipation of the Crimes with which I have the Honour to Acquaint You in this Letter.  Your Ever Devoted & Obt. Humble: Servt.

James Spratt

